Affirmed January 17, 1922.
On the Merits.
(203 Pac. 593.)
Plaintiff commenced this suit against Yamhill County and W. Gr. Henderson, as sheriff thereof, to restrain the collection of a special tax assessed for the year 1918 against the real property of plaintiff located within Road District No. 38 in said county.
Road District No. 38 is composed entirely of an island in the Willamette River, known as Athey’s Island, and the tax mentioned was levied to pay the accruing interest upon and the sinking fund installment for the payment of negotiable bonds of the road district to the amount of $7,000, issued pur*623suant to and under the provisions of Chapter 170, Laws of 1915, Or. L., Sections 4741 to 4753, for the purpose of building a bridge across Willamette Slough, one branch of the river forming said island.
On October 28, 1915, more than 10 per cent of the resident taxpayers who were legal voters in said road district, filed with the county clerk of Yamhill County a petition, as authorized by Chapter 170, Laws of 1915, and therein petitioned the County Court of said county to order an election to determine whether or not said County Court should issue bonds to the amount of $7,000 for the construction of a bridge across the Willamette Slough leading to Athey’s Island, at a point named in the petition, and levy a special tax on all the taxable property of said Road District No. 38, to pay the interest on said bonds and to provide a sinking fund to redeem the same at maturity.
Upon consideration of the aforesaid petition, the County Court on November 15, 1915, ordered an election to be held on Saturday, the eighteenth day of December, 1915, for the purposes set forth in the petition.
The order calling the election, among other things, recited the self-evident facts:
‘ ‘ That the construction of said bridge will be beneficial principally to the residents and owners of real property in said district. * * That the construction of said bridge across the said Willamette Slough is a public necessity, and if so constructed will connect said island with one of the county roads and public highways of said county.” And the order directed:
“That notice of said election shall be given by the county clerk of this county by causing them to be posted in three public places in said road district and one at the courthouse in the City of McMinnville, Yamhill County, Oregon, at least ten days prior to *624the said election meeting herein provided for, and also publish one notice at least three weeks in the ‘News Reporter’ a newspaper published weekly at McMinnville, Oregon, and having a general circulation in said county, which said notice shall give the time, place and object of said meeting as by law provided.”
Notices of election were posted and published as directed in the order and required by the statute. The election was held as therein directed, at which the vote was unanimous in favor of issuing the bonds and levying a special tax on all the taxable property of the road district for the payment of the interest on the bonds and to provide a sinking fund to redeem the same at maturity. The chairman. and secretary elected at the meeting organized for the purpose of holding said- election, certified the result of the election to the County Clerk on November 24, 1915, and thereafter on January 5, 1916, the County Court entered an order in its journal declaring that fact and that the proceedings pertaining’ to the meeting and to the organization thereof, had for the purpose of holding said election, as well as to the election, were all legally had and fairly conducted, and the court approved, ratified and confirmed the same in all respects.
Thereafter bids for the purchase of the bonds were invited by publication in two newspapers, one in Yam-hill County and one in Portland, Oregon, as required by the statute, and pursuant thereto, the bonds were sold and issued to the highest bidder therefor. Promptly after the sale of the bonds, the bridge was built, and has since been in úse by the residents upon the island and by others having occasion to go to and from the island. The holders of the bonds are not made parties to this suit.
*625Plaintiff bases his claim for relief from the payment of the aforesaid tax upon the following grounds alleged in his complaint:
(1) That the act, Chapter 170, Laws of 1915, is unconstitutional and void, in that the title thereof does not express the subject of the act, as commanded by Section 20, Article IV, of the Constitution.
(2) That jurisdiction was never obtained by the road district meeting nor the court, to vote or levy the tax, because:
(a) The affidavit of posting one of the notices of the election at the courthouse states that the affiant posted the notice in the courthouse, instead of at the courthouse, and fails to state that he posted it ten days before the meeting, or when he posted it.
(b) The affidavit of J. H. Tompldns as to posting notices in the district was sworn to on December 24, six days after the meeting, and could not have been submitted at the meeting, as required by the law.
(c) The affidavit of the printer is to the effect that his paper “is of general circulation,” instead of “general circulation in the county,” as required by the law.
(3) The bonds were offered for sale by the county clerk, instead of the bonding committee and were actually sold by the county clerk and judge, instead of the bonding committee, which was composed of the County Court and clerk.
(4) The tax of 12.4 mills exceeds the maximum of 10 mills allowed by law, and the same is not uniformly levied on all the property of the county.
After hearing the cause, the Circuit Court found that all of the proceedings relative to the issuance, sale and delivery of the bonds in question were regular, and that the tax sought to be enjoined by plaintiff was regularly levied and a valid lien against all the *626property, both real and personal, of said Road District No. 38, against which the same was levied and assessed, including the real property described in plaintiff’s complaint. Having so found, the Circuit Court entered a decree dismissing* plaintiff’s complaint. This appeal is taken from that decree.
Affirmed.
For appellant there was a brief and oral arguments by Mr. Newton McCoy and Mr. R. B. Nichols.
For respondent there was a brief and oral argument by Mr. B. L. Conner, District Attorney.
McCOURT, J.
5. The residents of the road district, embracing Athey’s Island, derive the principal benefit from the bridge, to construct which the bonds in question were issued, and it is within the legislative power to provide a means by which they should bear the burden of constructing the same; Cook v. Port of Portland, 20 Or. 580, 590 (27 Pac. 263, 13 L. R. A. 533).
6. Chapter 170, Laws of 1915, is entitled, “An Act to provide for bonding road districts under certain circumstances. ’ ’
Plaintiff’s criticism of the foregoing title is that it is more comprehensive than the act; that it purports to include all road districts in the state and implies that bonds of a road district might be issued for a variety of purposes, whereas the act by its terms embraces only those road districts that each thereof is composed entirely of an island in a navigable river, and limits the issuance of bonds to providing funds to build a bridge over either branch of the river forming such island.
*627The foregoing title expresses but one subject, viz.: bonding road districts. An examination of the act discloses that all its provisions relate directly to one subject, the issuance of negotiable bonds of any road district composed entirely of an island in a navigable river, to provide funds for the purpose of building a bridge across either branch of the river forming such island.
If the language employed in the title of a legislative act apprises those of particular districts that legislation is proposed which may affect them, such title does not violate the requirements of Section 20, Article IY of the Constitution, because it is so general as to indicate that every portion of the State may be brought within the scope of the law: State ex rel. v. Frazier, 36 Or. 178, 184 (59 Pac. 5).
In the case last cited the contention was made that the title of the act under consideration in that case was general and intended to apply to the whole state, while in the body of the act, it was limited to the class of counties containing more than fifty thousand inhabitants, and that therefore the subject was not properly expressed in the title, because it did not indicate the limit of the operation of the act. The court overruled this contention, and in its opinion Mr. Justice Bean, speaking for the court, at page 182 of the opinion, said:
“It has been repeatedly held that the section of the Constitution here invoked is not directed against the generality or comprehensiveness of the title of legislative enactments, nor does it require that such title shall index the details thereof. If all the provisions of the law relate, directly or indirectly, to the same subject, and are not foreign to the subject expressed in the title, it will not be held unconstitutional. The object of the constitutional provision is to prevent the *628blending of incongruous subjects in the same act, using the title as a deception, and to prevent combining subjects representing divers interests in one act in order to unite the members of the legislature who favor either in support of all. There has been a general disposition manifested in the cases cited to construe the constitution liberally, rather than to embarrass legislation by a strict construction.”
A large number of cases upon this point, and sustaining the rule announced in State ex rel. v. Frazier, is collected in a note in Ann. Cas. 1912A, 102.
The foregoing statement of the rule applies to the contention made by plaintiff in this case, and shows the same to be untenable.
7. The next contention made by plaintiff relates to the proof of the posting and publication of the notices of the election held in the road district. The official records in evidence disclose that the notices were in the form provided by the statute; that those required to be posted were actually posted for the length of time and as required; that the notice required to be published was actually published for the requisite length of time in the newspaper designated by the County Court; that the election was held at the time specified and resulted in a unanimous vote in favor of issuing the bonds and levying the tax. The objection made by plaintiff is that the proof of the publication and of the posting of the notices did not strictly conform to the requirements of the statute.
The jurisdiction of a court of equity to restrain the collection of a tax cannot be invoked for mere illegality or irregularity in the proceedings,
“ * * hut its jurisdiction is confined to cases where the tax itself is not authorized by law, or is assessed on property not subject to taxation, or the persons exacting it are without authority in the premises, or *629have proceeded fraudulently, or some other ground of equitable interference is shown.” Leach v. Port of Tillamook, 62 Or. 345 (124 Pac. 642), citing Yamhill County v. Foster, 53 Or. 124, 132 (99 Pac. 286); Welch v. Clatsop County, 24 Or. 452 (33 Pac. 934); Hibernian Benevolent Society v. Kelly, 28 Or. 173 (42 Pac. 3, 52 Am. St. Rep. 769, 30 L. R. A. 167); Alliance Trust Co. v. Multnomah County, 38 Or. 433 (63 Pac. 498); Callender Navigation Co. v. Pomeroy, 61 Or. 343 (122 Pac. 758).
8. It is a condition precedent to the validity of an election granting authority to issue bonds to provide funds for a public purpose and to levy taxes to pay the interest thereon and create a sinking fund to pay the principal, that the notices of the election required by statute be given for the time and substantially in the manner designated therein: Staples v. Astoria, 81 Or. 99 (158 Pac. 518); Marsden v. Harlocker, 48 Or. 90 (85 Pac. 328, 120 Am. St. Rep. 786); Guernsey v. McHaley, 52 Or. 555 (98 Pac. 158).
In the opinion in Staples v. Astoria, 81 Or. 99 (158 Pac. 518), Mr. Justice Bean quoted with approval the following from 9 R. O. L. 992:
“Considerable liberality is, however, allowed even in these elections, and it is a rule of pronounced authority that the particular form and manner pointed out by a statute for giving notice is not essential, provided, however, there has been a substantial compliance with statutory provisions. * * This liberal rule is based upon the theory that where the people have actually expressed themselves at the polls the courts are strongly inclined to uphold rather than to defeat the popular will. But there must be at least a substantial compliance with the statutory provisions in order that the notice may be held to be constructive.”
*630To the same effect see 15 Corpus Juris, 619.
9. The affidavit of posting the notices in the road district was made by J. H. Tompkins, road supervisor of the district; the affidavit of publication was made by Edgar Meresse, the printer of the “News Reporter”; and the affidavit of posting notice at the courthouse was made by C. B. Wilson, the county clerk. The objections urged by plaintiff to these proofs will be considered separately.
The statutes provides:
“Proof of posting notice of said meeting shall be made by affidavit of the party posting the same and submitted to said meeting, together with proof of publication of such notice.” And also that: “The secretary of said meeting shall keep a record of all the proceedings and due proof of posting and publishing of said notices, and shall inclose with his certificate above mentioned, to the county clerk of said county, certified copies of all proceedings, including such proof of posting notices and publication thereof.”
The statute further requires that the notice of election shall be posted in three public places in the road district, and one at the courthouse in said county at least ten days prior to the meeting, and that one such notice shall be published at least three weeks in one weekly newspaper “of general circulation in the county. ’ ’
The proof of posting the three notices in the road district made by the affidavit of J. H. Tompkins, road supervisor of the district, shows that the notices were' posted for the time and as required by the statute. The date of the notary’s jurat upon this affidavit is December 24, 1915; the election was held December 18, 1915.
*631Plaintiff insists that the proof of snch posting conld not have been submitted to the meeting as required by the statute, and that its absence shows a jurisdictional defect which disabled the electors of the road district from authorizing either a valid issue of bonds or a legal tax levy for the payment of principal and interest thereon. The minutes of the meeting in evidence recite that such proof was submitted at the meeting, and it is in evidence that the proof of posting made by Tompkins accompanied the certificate of the proceedings of the election, which was filed with the county clerk on December 24, 1915, the day the affidavit of posting the notices appears to have been executed. The control and authority of the secretary of the meeting over the records required to be made and kept by him, continued for ten days after the meeting, within which time he was required to certify the proceedings to the county clerk. He had the power while his authority over the record continued to correct or amend the same to conform to the proceedings of the electors: Vaughn v. School District, 27 Or. 57 (39 Pac. 393).
It may well he that J. H. Tompkins, whom the record shows was present and voted at the meeting, did submit an affidavit of such posting at the meeting, for which the affidavit hearing the later date was substituted by the secretary of the meeting.
It is the notice, and not the proof of posting and publication thereof, that qualifies the electors to hold the election and authorize the bond issue and the levy of taxes for the payment thereof.
The notice was given for the required length of time and in strict conformity to the statute; the electors of the district in response thereto met at *632the place designated for holding the election at the appointed time. So far as disclosed by the record, all those interested in the matter and qualified to vote were present at the meeting. Plaintiff did not and does not now reside in the district and was not qualified to vote at the election.
The election was held and a unanimous vote given in favor of issuing the bonds and levying the tax. It does not appear that the failure, if there was one, to submit the proof of posting these notices at the meeting affected or could have affected the result in any way; at most it was a mere irregularity, and therefore it did not invalidate the election: State v. Hall, 73 Or. 231, 243 (144 Pac. 475).
10. The affidavit of the printer in furnishing proof of publication of the notice in the “News Reporter” stated that the paper “is of general circulation,” and plaintiff contends that the proof to be sufficient must have stated that the paper “is of general circulation in the county.”
In the order authorizing and calling the election, the County Court directed that the publication of the notice of election should be made in the “News Reporter” and in the order the court declared that the “News Reporter” was “a newspaper published weekly at McMinnville, Oregon, and having a general circulation in said county.” The official declaration thus made under the facts of this case supplies the absence of a recital to the same effect in the proof of publication, if indeed such a recital was essential thereto.
In the case of Gard v. Henderson, 95 Or. 520 (187 Pac. 839), proof of publication substantially in the form of that complained of here was held sufficient *633to establish that the publication was made in a newspaper of the character defined by the law, in the absence of a showing to the contrary made by affidavit in the proceeding in which the proof was filed. To the same effect see Oregon Inv. & Mortgage Co. v. Keller, 85 Or. 262 (166 Pac. 762).
11. Plaintiff next objects to the affidavit of posting the notice at the courthouse, as required by statute. To this affidavit two objections are made. First, that the affidavit recites that the notice was posted in the courthouse, instead of at the courthouse, and second, that the affidavit did not state the date the same was posted.
In support of the first objection, plaintiff cites several Wisconsin cases, the principal one of which is Hilgers v. Quinney, 51 Wis. 62 (8 N. W. 17). That was. a case of a sale of land for delinquent taxes. The statute required the county treasurer to post notices in at least four public places in the county, one of which copies was to be posted in some conspicuous place in his office. The treasurer’s return of posting the notices recited that he published one of the notices at his office. The court held at was not the equivalent of in, and therefore the proof was insufficient.
In the later case of Allen v. Allen, 114 Wis. 615 (91 N. W. 219), a case almost identical with that of Hilgers v. Quinney, and involving the same statute, the court overruled the earlier case and said:
“Notwithstanding what was said on this subject in the Hilgers case, we do not feel that we ought to hold that this variance alone is fatal. * * It seems certain that posting ‘at’ a public place is substantially the equivalent of posting ‘in’ a public place, and we *634therefore hold that the affidavits of posting in the present case were sufficient.”
By the weight of authority, the word “at” means “in” or “within,” and more generally means “within” than “without”: See note, Ann. Cas. 1912B, 1070.
A bulletin-board is usually provided at the courthouse of each county in the state, upon which legal notices are posted. Sometimes this bulletin-board is placed within the doors of the entrance to the building, and sometimes it is placed outside the entrance upon the porch or vestibule, immediately in front of the entrance, depending upon the season of the year or the state of the weather. Strictly speaking, notices posted upon such bulletin-board when the same stands outside the entrance door should recite that the notice was posted at the courthouse, while if such notice was posted on the bulletin-board when it stands inside the door, the proof should recite that it was posted in the courthouse. In either case, the public would get identically the same notice, and it would be immaterial whether the proof recited that the notice was posted at or in the courthouse. In view of the purpose to be served by the notice and the practice in posting such notices, the words at and in are equivalent and synonymous as used in the statute under consideration, and the affidavit is not subject to the objection under discussion.
12. As to the second objection to this affidavit, that it does not state the time when the notice was posted, plaintiff depends upon a certified copy of the record furnished by him as evidence in the case, which certified copy does not contain any statement of when the notice was posted. To contradict this evidence, *635the defendants offered in evidence the record of the proof on file with the county clerk, together with a certified copy thereof, both of which contain the recital respecting’ the notice that the “same was so posted on November 23, 1915.”
This latter proof conforms to the recitals contained in the minutes of the election and to those contained in the order of the County Court declaring the fact of the result of the election. The weight of the evidence therefore is against plaintiff’s contention of fact, and excludes further consideration of his legal contention based thereon.
13. All the matters in connection with the election upon which plaintiff relies are mere irregularities. The statute provides that the order entered by the County Court in its journal declaring the fact that at the meeting, a majority of the electors voted to issue the bonds “shall be absolutely conclusive as to the regularity of all the proceedings in reference to the matter.” This order cured all mere irregularities in the proceedings: Clark v. Hood River, 73 Or. 336 (143 Pac. 897).
14. The remaining questions raised by plaintiff’s assignments of error were not discussed in his brief, nor alluded to in the argument, and we therefore assume the same are abandoned. This disposes of all of plaintiff’s contentions, and it follows that the judgment of the Circuit Court is affirmed.
Affirmed.
McBride, Bean and Band, JJ., concur.